COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Felicia Nicole Jones v. Macy’s, Eric Limbocker, Citibank, and
                         Houston Federal Credit Union

Appellate case number:   01-14-00143-CV

Trial court case number: 74030

Trial court:             239th District Court of Brazoria County

       It is ordered that Appellant’s “Application to Stay the Enforcement of that Judgment” is
denied.

Judge’s signature: /s/ Rebeca Huddle
                   


Date: April 21, 2015